NO. 12-20-00220-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


IN RE: PROGRESSIVE CASUALTY                               §

INSURANCE COMPANY,                                        §     ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Progressive Casualty Insurance Company filed a petition for writ of mandamus seeking
relief from a February 27, 2020 order denying its motion to sever and abate Real Party in Interest
Phillip Davidson’s extracontractual claims and compelling discovery. 1 On October 14, 2020,
this Court conditionally granted the petition and directed Respondent to (1) vacate his February
27, 2020 order denying Progressive’s motion to sever and abate and compelling Progressive to
respond to discovery on the extracontractual claims; and (2) issue an order granting the motion,
severing Davidson’s extracontractual claims against Progressive, and abating the severed cause.
By an order signed on October 19, Respondent complied with this Court’s opinion and order,
rendering this proceeding moot. Accordingly, we dismiss the petition for writ of mandamus as
moot.
Opinion delivered October 30, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         Respondent is the Honorable Jerald (Dean) Fowler, II, Judge of the 115th Judicial District Court, Upshur
         1

County, Texas.
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                         OCTOBER 30, 2020

                                       NO. 12-20-00220-CV



                 PROGRESSIVE CASUALTY INSURANCE COMPANY,
                                  Relator
                                    V.

                           HON. JERALD (DEAN) FOWLER, II,
                                     Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Progressive Casualty Insurance Company; who is the relator in appellate cause number 12-20-
00220-CV and the defendant in trial court cause No. 418-19, pending on the docket of the 115th
District Court of Upshur County, Texas. Said petition for writ of mandamus having been filed
herein on September 17, 2020, and the same having been duly considered, because it is the
opinion of this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED
and ORDERED that the said petition for writ of mandamus be, and the same is, hereby
dismissed as moot.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.